Citation Nr: 1633610	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  15-29 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for right ear hearing loss.  

2. Entitlement to an initial compensable rating for left ear hearing loss.  


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from March 1964 to March 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran requested a Travel Board hearing on his VA Form 9 Appeal received in August 2015, however in December 2015 he withdrew his request for a Board hearing.  

The issue of an initial compensable rating for left ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all doubt in the Veteran's favor, his right ear hearing loss is related to his active service.


CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303,3.307, 3.309, 3.385 (2015).  



REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  In light of the favorable determination to grant service connection for right ear hearing loss, the only issue being decided herein, VA's duties to notify and assist are deemed fully satisfied, and there is no prejudice to the Veteran in proceeding to decide the issue.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as "chronic" in 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  Sensorineural hearing loss (organic disease of the nervous system) is a "chronic disease" listed under 38 C.F.R. § 3.309(a); thus, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) apply to the Veteran's claim for service connection for hearing loss.  

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels (dB) or greater or where the auditory thresholds for at least three of these frequencies are 26 dB or greater or when the Maryland CNC speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.

Considering the claim for service connection for right ear hearing loss, in light of the record and the governing legal authority, the Board finds that the evidence is at least in equipoise on the question of a nexus.  Gilbert v. Derwinski, 1 Vet. App. 49

First, the evidence clearly established the presence of right ear hearing loss.  See July 2012 VA audiology consult showing 40 decibels at 4000 Hertz in the right ear and July 2015 VA audiological examination that shows 45 decibels in the right ear at 4000 Hertz with a diagnosis of sensorineural hearing loss.  Additionally, the Veteran's DD-214 lists his military occupational specialty (MOS) as 13A10 FA basic, or field artillery basic.  The Veteran contends that his hearing continued to deteriorate since service as he was not given adequate hearing protection and was continually exposed to explosions.  See 38 U.S.C.A. § 1154(a).  Thus Shedden elements (1) and (2) have been met. 

On VA examination in August 2011, the examiner opined that the Veteran's bilateral hearing loss is at least as likely as not caused by or a result of his acoustic trauma during service as he served in field artillery and drove artillery vehicles.  While the Veteran did not meet the criteria for right ear hearing loss pursuant to 
38 C.F.R. § 3.385 on the August 2011 VA examination, the evidence discussed above shows that he subsequently met the criteria for right ear hearing loss.  Further, the Veteran contends that he has had right ear hearing loss since service.  See, e.g. May 2011 claim.  His statements are competent, credible, and probative of the presence of in-service noise exposure and diminished hearing during service.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  Thus, as the evidence at the very least is in relative equipoise, and thereby resolving all doubt in the Veteran's favor, the Board finds Shedden element (3) has been met.  Service connection thus is warranted for the Veteran's right ear hearing loss. See 38 C.F.R. § 3.102.


ORDER

Service connection for right ear hearing loss is granted.  


REMAND

As discussed above, service connection is awarded for right ear hearing loss.  A disability evaluation has yet to be established.  The remaining issue on appeal for an initial compensable disability rating for the left ear is inextricably intertwined with the ultimate assignment of a disability evaluation for the Veteran's right ear hearing loss.  In accordance with 38 C.F.R. § 4.85 and Table VI, both matters should be addressed simultaneously. 

Where a pending claim is inextricably intertwined with a claim currently on appeal, the appropriate remedy is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AMC or RO should adjudicate the pending claim for an initial disability rating for hearing loss of the right ear, simultaneously with the re-adjudication of the claim for an initial compensable disability rating for hearing loss of the left ear, in accordance with 38 C.F.R. § 4.85 and Table VI. 
    

2. If the benefits sought on appeal remain denied, the RO or AMC must furnish a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


